UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                     ___________________________

                             No. 98-11454
                           Summary Calendar
                     ___________________________


                           PEGGY S. HOLBROOK,

                                                  Plaintiff-Appellant,

                                 VERSUS


     LOCKHEED MARTIN TACTICAL AIRCRAFT SYSTEMS, a subsidiary of
        Lockheed Martin Corp.; STEVE WIGGINS, in his various
       capacities of employment for Lockheed Martin Tactical
                          Aircraft Systems,

                                             Defendants-Appellees.
        ___________________________________________________

            Appeal from the United States District Court
                 for the Northern District of Texas
                           (4:97-CV-432-Y)
        ___________________________________________________

                           September 20, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM*:

      Holbrook   appeals   the   district   court’s   grant   of   summary

judgment to her former employer, Lockheed Martin Tactical Aircraft

Systems, on her Title VII claim.      We find no error and affirm.

      On appeal, Holbrook argues that genuine issues of material

fact exist concerning whether she was subject to a continuing

course of discrimination that would give rise to application of the



 *
  Pursuant to 5th CIR. R. 47.5, the Court has determined that this
opinion should not be pubished and is not precedent except under
the limited circumstances set forth in 5th CIR. R. 47.5.4.
continuing-violation theory and save her claim from the statute of

limitations.    We agree with the district court that the defendants

met their summary judgment burden by asserting all elements of a

valid affirmative statute-of-limitations defense and that Holbrook

failed to go beyond the pleadings and set forth specific facts

showing a genuine issue for trial.

       While the statute of limitations on Title VII claims is three

hundred days, Holbrook failed to file her EEOC claim until August

of 1996, more than four years after the last alleged assault and

more    than   eighteen   months       after     the        Lockheed    Corporation

administratively terminated her employment.                    Holbrook, however,

claims that the continuing-violation exception to conventional

statute of limitations rules should apply to her claim.                          This

equitable doctrine relieves plaintiffs of the burden of showing

that an entire violation occurred within the limitations period if

an unlawful employment practice manifests itself over time, see

Abrams v. Baylor College of Medicine, 805 F.2d 528, 532 (5th Cir.

1986), and some action in the illegal course of conduct occurred

within the limitations period, see Berry v. Board of Supervisors,

715 F.2d 971, 981 (5th Cir. 1983).             The district court properly

held that Holbrook failed to satisfy either of these elements.

       The   district   court   was     correct        to    conclude    that    the

continuing-violation doctrine was inapplicable to this case because

the complained     of   conduct,   a    series    of        workplace   rapes,   are

“discrete instance[s] of discriminatory conduct” that should put an

employee on notice to the existence of a cause of action.                  Huckabay

v. Moore, 142 F.3d 233, 239 (5th Cir. 1998).                     Thus, Holbrook’s
claims are antithetical the theory’s requirement of an unlawful

employment practice that manifests itself over a period of time.

Furthermore, the district court appropriately held that Wiggin’s

seemingly innocuous phone calls, the actionable conduct Holbrook

claims occurred within the limitations period, were not similar

enough to the alleged rapes to be part of the same course of

conduct required to constitute a continuing violation.           See Berry

at 981 (requiring that the “alleged acts involve the same type of

discrimination.”).

     Finally, because none of the evidence excluded by the district

court would,     if   admitted,   be   relevant   to   application   of   the

continuing-violation theory, appellant’s only substantive issue

raised on appeal, any possible error in the exclusion of such

evidence would be harmless.

     AFFIRMED.